SECOND AMENDMENT TO

TECHNOLOGY LICENSE & DISTRIBUTION AGREEMENT

From WINDAUS ENERGY, INC.

In Favor Of NATIVE AMERICAN ENERGY GROUP

Dated FEBRUARY 17, 2007

 

THIS Second Amendment to the Technology License & Distribution Agreement is
entered into as of April 25, 2012 between WINDAUS ENERGY, INC. (“Sub-Licensor”)
and WINDAUS GLOBAL ENERGY, INC. (“Patent Owner”), two corporations organized
under the laws of Ontario, Canada and both located at 205 Oakhill Drive,
Brantford, Ontario N3T 5L7, CANADA and NATIVE AMERICAN ENERGY GROUP, INC., a
Delaware corporation located at 108-18 Queens Blvd., Suite 901, Forest Hills, NY
11375, (“NAEG” or "Licensee”).

 

RECITALS

 

WHEREAS, NAEG and Sub-Licensor entered a Technology License & Distribution
Agreement from Sub-Licensor in favor of Licensee dated Feb 17, 2007, hereinafter
referred to as the “TLDA”, and

 

WHEREAS, the TLDA provided for license & distribution rights only for all lands
within the state of New York and U.S. Indian lands and reservations with
boundaries established by treaty, statute, and/or executive or court order, and
recognized by the U.S. federal government as territory in which American Indian
tribes and U.S. federally recognized tribes have jurisdiction which include
Rancherias, Pueblos, Indian Colonies, Alaska Native Villages and owned by Alaska
Native corporations, all of which were listed on Exhibit A to the TLDA (“U.S.
Indian Lands”);

 

WHEREAS, Sub-Licensor and Licensee amended the TLDA by executing an amendment to
the TLDA on March 8, 2010 whereby the Licensee’s territory and license fees were
modified as follows: Territory was increased to cover the entire United States
with exclusive manufacturing rights throughout the Territory in exchange for two
million (2,000,000) shares of NAEG’s common stock and a cash commitment of
$500,000; (“First Amendment”);

 

WHEREAS, Patent Owner is the exclusive distributor of the entire right, title,
and interest in and to U.S. and Foreign Patents and Patent Applications
involving the Technology embodied the United States Patent Application Number
11/199/172 and International Patent Application Number PCT/CA/2005/001237;

 

WHEREAS, Patent Owner was formerly known as “1592834 Ontario Inc.” and is
referred to in the TLDA as “Owner” as defined in Section 1.2 of the TLDA;

 

WHEREAS, Patent Owner is also the Master Licensor of the technology and together
with Sub-Licensor wishes to modify the TLDA whereby the terms modified in the
First Amendment would essentially revert back to the original TLDA including
Licensee relinquishing all manufacturing rights granted to Licensee in the First
Amendment along with the modifications specified below (“Second Amendment”);

 



1-Page

 



 

WHEREAS, per the modification to the territory covered under the TLDA and the
First Amendment, it will reduce the territory by approximately 95% leaving
Licensee only with distribution rights for all Indian Lands as specified in
Exhibit A of the TLDA;

 

WHEREAS, per the modification described above, Licensor and Patent Owner agree
to adjust the License Fee in shares and in cash as follows: decrease the amount
of shares from 2,000,000 shares to 100,000 shares (95% less) and the cash
portion of the fee being reduced from $500,000 to $100,000 of which $30,500 has
already been paid as of the date of this Second Amendment leaving a balance of
$69,500;

 

WHEREAS, Patent Owner and Sub-Licensor have agreed to return the two million
shares issued on March 25, 2010 back to the Licensee in exchange for Licensee
issuing 100,000 shares of its common stock in the name of Patent Owner;


WHEREAS, Licensee, Patent Owner and Sub-Licensor have agreed to the terms of a
Second Amendment to the TLDA, essentially resulting in the modification of only
two sections of the TLDA, specifically: “Section 1.2 – Territory” and “Section
2.4 - License Fee”;

 

WHEREAS, Licensee, Patent Owner and Sub-Licensor agree that other than the
amendments detailed below, there are no modifications to any other section,
provision or covenant of the TLDA and all such sections, provisions and
covenants will remain in full force and effect unless amended by both parties in
writing; and

 

NOW THEREFORE, in consideration of the foregoing representations, recitals,
mutual covenants and conditions set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Licensee, Patent Owner and Sub-Licensor agree to restate the following two
sections of the TLDA as follows:

 

1.Page 8 – Section 1.2 titled TERRITORY is to be restated as follows:


1.2 “Territory” means all U.S. Indian lands and reservations with boundaries
established by treaty, statute, and/or executive or court order, and recognized
by the U.S. federal government as territory in which American Indian tribes and
U.S. federally recognized tribes have jurisdiction which include Rancherias,
Pueblos, Indian Colonies, Alaska Native Villages and owned by Alaska Native
corporations. A list of all U.S. federally recognized tribes, native
corporations, villages, associations and bands for purposes of this License
Agreement is hereby attached to this Agreement as Exhibit A.

 

2.Page 10 – Section 2.4 titled LICENSE FEE is to be restated as follows:

 

2.4 License Fee. $100,000 and 100,000 common shares of the Licensee in addition
to the original license fee of $30,000 and the 20,000,000 shares of common stock
of the Licensee (now equaling 2,000 shares on split-adjusted basis) remitted in
2007 and 2009, respectively.



 

2-Page

 



 

5. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original instrument and which shall have the same
force and effect as the original instrument, and all of which shall constitute
one and the same agreement.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Second Amendment as of the Second Amendment Execution Date
hereinabove mentioned.

 

 

 

 

 

/s/ Judy Deschamps                                   

WINDAUS GLOBAL ENERGY INC. Corporate Seal

By: Judy Deschamps, President

 

 

 

 

/s/ Timothy
Winters                                                              

WINDAUS ENERGY, INC. Corporate Seal

By: Timothy Winters, President

 

 

 

/s/ Joseph G. D’Arrigo                                 

NATIVE AMERICAN ENERGY GROUP, INC. Corporate Seal

By: Joseph G. D’Arrigo, President



3-Page



 

 

 

